Exhibit 10.5

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR COMPANY EXECUTIVES
UNDER THE

TPI COMPOSITES, INC.
AMENDED AND RESTATED 2015 STOCK OPTION AND INCENTIVE PLAN

 

Name of Grantee:

No. of

Restricted Stock Units:

 

Grant Date:March 14, 2018

Performance Period:January 1, 2018 to December 31, 2020

Pursuant to the TPI Composites, Inc. Amended and Restated 2015 Stock Option and
Incentive Plan as amended through the date hereof (the “Plan”), TPI Composites,
Inc. (the “Company”) hereby grants an award of the number of Restricted Stock
Units listed above (an “Award”) to the Grantee named above.  Each Restricted
Stock Unit shall relate to one share of Common Stock, par value $0.01 per share
(the “Stock”) of the Company.

1.Restrictions on Transfer of Award.  No shares of Stock shall be issued in
settlement of the Award until the Restricted Stock Units have vested as provided
in Paragraph 2 of this Agreement.  This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Paragraph 2 of this Agreement
and (ii) shares of Stock have been issued to the Grantee in accordance with the
terms of the Plan and this Agreement.

2.Performance Requirement; Vesting of Restricted Stock Units.  Subject to any
acceleration of vesting provisions set forth below, the Grantee must be in a
continuous service relationship with the Company or any of its Subsidiaries
through the last day of the Performance Period to vest in any of the Restricted
Stock Units that may be credited with respect to the Performance Period, and all
Restricted Stock Units not yet vested upon the termination of the Grantee’s
service relationship with the Company or any of its Subsidiaries for any reason
shall automatically be forfeited as of the date of such termination.  The total
number of Restricted Stock Units that may be credited to the Grantee (if any)
shall be determined by the Company’s performance, as set forth in Exhibit A
attached, during the Performance Period specified above.

Notwithstanding the foregoing, in the event the Grantee’s service relationship
with the Company or any of its Subsidiaries is terminated due to death or
Disability prior to the last day of the Performance Period, the number of
Restricted Stock Units equal to the Pro-Rated Amount

ACTIVE/80734254.2

--------------------------------------------------------------------------------

 

that would be earned assuming the target level of Cumulative Adjusted EBITDA was
achieved shall immediately become vested on the date of such termination and
settled pursuant to Paragraph 4 and all other unvested Restricted Stock Units
shall automatically be forfeited as of the date of such termination.    

In addition, in the event of a Change in Control prior to the last day of the
Performance Period, the total number of Restricted Stock Units will be credited
assuming the target level of Cumulative Adjusted EBITDA was achieved and shall
become eligible to vest on the last day of the Performance Period, subject to
the Grantee’s continuous service relationship with the Company or any of its
Subsidiaries through such date; provided, that if in connection with the Change
in Control, (i) outstanding equity awards are or will be assumed, substituted or
continued by the Company or its successor, and the Grantee is terminated by the
Company or successor without Cause or resigns for Good Reason, in either case
within 12 months following the Change in Control and prior to the last day of
the Performance Period or (ii) outstanding equity awards are or will not be
assumed, substituted or continued by the Company or its successor, then in
either case, the total number of Restricted Stock Units shall immediately become
vested on the date of such termination or Change in Control, as applicable, and
settled pursuant to Paragraph 4.

The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.  

For purposes of this Agreement,

“Cause” shall have the meaning as set forth in the Grantee’s employment
agreement with the Company, dated [ __ ] (the “Employment Agreement”).

“Change in Control” shall mean have the meaning as set forth in the Employment
Agreement.

“Disability” shall mean “disability” as defined in Section 422(c) of the Code.

“Good Reason” shall have the meaning as set forth in the Employment Agreement.

“Pro-Rated Amount” shall mean the total number of Restricted Stock Units
multiplied by a fraction with the numerator equal to the number of days between
January 1, 2018 and the date of the Grantee’s termination and the denominator
equal to the number of days in the Performance Period.

3.Termination of Service Relationship.  Subject to Paragraph 2, if the Grantee’s
service relationship with the Company or any of its Subsidiaries terminates for
any reason prior to the satisfaction of the vesting conditions set forth in
Paragraph 2 above, any Restricted Stock Units that have not vested as of such
date shall automatically and without notice terminate and be forfeited, and
neither the Grantee nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
such unvested Restricted Stock Units.

4.Issuance of Shares of Stock.  As soon as practicable following the vesting
date (but in no event later than two and one-half months after the end of the
year in which the vesting date occurs), the Company shall issue to the Grantee
the number of shares of Stock equal to the

2

ACTIVE/80734254.2

--------------------------------------------------------------------------------

 

aggregate number of Restricted Stock Units that have vested pursuant to
Paragraph 2 of this Agreement on such date and the Grantee shall thereafter have
all the rights of a stockholder of the Company with respect to such shares.

5.Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan.  Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

6.Tax Withholding.   The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event.  Unless otherwise provided by the Administrator
at the time of grant, the Company shall cause the required minimum tax
withholding obligation to be satisfied by withholding from shares of Stock to be
issued to the Grantee a number of shares of Stock with an aggregate Fair Market
Value that would satisfy the required minimum withholding amount due and the
Grantee shall be deemed to have been issued the full number of shares of Stock
subject to the vested Award.

7.Section 409A of the Code.  This Agreement shall be interpreted in such a
manner that all provisions relating to the settlement of the Award are exempt
from the requirements of Section 409A of the Code as “short-term deferrals” as
described in Section 409A of the Code.

8.No Obligation to Continue Service Relationship.  Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee’s service relationship with the Company or any of its
Subsidiaries and neither the Plan nor this Agreement shall interfere in any way
with the right of the Company or any Subsidiary to terminate the service
relationship of the Grantee at any time.

9.Integration.  This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.

10.Data Privacy Consent.  In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”).  By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Grantee shall have access to, and the right
to change, the Relevant Information.  Relevant Information will only be used in
accordance with applicable law.

3

ACTIVE/80734254.2

--------------------------------------------------------------------------------

 

11. Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

TPI COMPOSITES, INC.

 

 

By:

Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

Dated:

Grantee’s Signature

 

Grantee’s name and address:

 

 

 

 




4

ACTIVE/80734254.2

--------------------------------------------------------------------------------

 

EXHIBIT A

Performance Period Cumulative Adjusted EBITDA Criteria

 

Percentage of Credited Restricted Stock Units

Cumulative Adjusted EBITDA Target

100%

At least $____ million

 

“Adjusted EBITDA” shall meant the non-GAAP financial metric referred to as
Adjusted EBITDA as disclosed in the Company’s public filings for the applicable
calendar year.  In the event that subsequent to the date of this Agreement, the
Company, any Subsidiary or any successor acquires or is acquired by any other
company or business unit, the financial results of such acquired or acquiring
company or business unit shall not be included in the definition of Adjusted
EBITDA.  The determination of Adjusted EBITDA will be made excluding the impact
of ASC 606.

”Cumulative Adjusted EBITDA” shall mean the sum of the Adjusted EBITDA for the
2018, 2019 and 2020 calendar years.  

 

5

ACTIVE/80734254.2